THE STATE OF NEW HAMPSHIRE

JUDICIAL BRANCH
SUPERIOR COURT
Strafford Superior Court Telephone: 1-855-212-1234
259 County Farm Road, Suite 301 TTY/TDD Relay: (800) 735-2964
Dover NH 03820 http:/Avww.courts.state.nh.us

SUMMONS IN A CIVIL ACTION

 

Case Name: Cassandra Pacheco v Office Superstore East, LLC
Case Number: 219-2021-CV-00162

Date Complaint Filed: May 17, 2021

A Complaint has been filed against Office Superstore East, LLC in this Court. A copy of the Complaint
is attached.

The Court ORDERS that ON OR BEFORE:

July 02, 2021 Cassandra Pacheco shall have this Summons and the attached Complaint
served upon Office Superstore East, LLC by in hand or by leaving a copy
at his/her abode, or by such other service as is allowed by law.

July 23, 2021 Cassandra Pacheco shall electronically file the return(s) of service with
this Court. Failure to do so may result in this action being dismissed
without further notice.

30 days after Defendant Office Superstore East, LLC must electronically file an Appearance and

is served Answer or other responsive pleading form with this Court. A copy of the
Appearance and Answer or other responsive pleading must be sent
electronicaily to the party/parties listed below.

Notice to Office Superstore East, LLC: If you do not comply with these requirements you will be
considered in default and the Court may issue orders that affect you without your input.

Send copies to:
Leslie Hughes Johnson, ESQ Law Office of Leslie H Johnson PLLC 46 Holderness Road PO
Box 265 Center Sandwich NH 03227

Office Superstore East, LLC 500 Staples Drive Framingham MA 01762
BY ORDER OF THE COURT
May 18, 2021 Kimberly T. Myers
Clerk of Court
(126954)

NHJB-267 07/01/2018
S78-Se ( 018) This is a Service Document For Case: 219-2021-CV-00162

Strafford Superior Court
THE STATE OF NEW HAMPSHIRE
JUDICIAL BRANCH

SUPERIOR COURT
Strafford Superior Court Telephone: 1-855-212-1234
259 County Farm Road, Suite 301 TTY/FDD Relay: (800) 735-2964
Dover NH 03820 http:/Avwww. courts. stafe.nh.us
CASSANDRA PACHECO

INSTRUCTIONS FOR SERVICE
BY THE SHERIFF’S DEPARTMENT

Case Name: Cassandra Pacheco v Office Superstore East, LLC
Case Number: 219-2021-CV-00162

Instructions for: Cassandra Pacheco

The attached Summons must be sent to the Sheriff's Department for service. Service must be completed
on or before July 062, 2021.
Further action is required by you
You must:
e Print two copies of the Summons per defendant
Print two copies of the Notice to Defendant per defendant
Print two copies of the Complaint filed with the Court per defendant
Make two packets for service. Each packet should contain:
o One Summons
o Once Notice for Defendant
o One Complaint filed with the Court
Mail or hand deliver the packets to the Sheriff's Department in the county where each
defendant resides.

Sheriff Departments in New Hampshire:

 

 

 

 

 

 

 

 

Belknap County Sheriff's Department: Hillsborough County Sheriff's Department:
Carroll County Sheriff's Department: Merrimack County Sheriff's Department:
Cheshire County Sheriff's Department: Rockingham County Sheriff's Department:
Coos County Sheriff's Department: Strafford County Sheriff's Department:
Grafton County Sheriff's Department: Sullivan County Sheriff's Department:

 

 

“If one or more of the parties resides out of state, please click here for the requirements*
Service must be made upon the defendant before July 02, 2021.

If the Sheriff is unable to complete service by July 02, 2021 you will receive a “Notice of Incomplete
Service” from the Sheriffs Department. You may request that new paperwork be issued by electronically
filing a Request for Documents. There is a fee for this request.

The Sheriff will mail the ‘Return of Service’ to you. You MUST electronically file the ‘Return of Service’
with the court by July 23, 2021.

If service is not made as directed, no further action will occur and the case may be dismissed by
the court.

NHJB-2678-Se (07/01/2018)
Important Service Information for Sheriff

Do not file this with the court
Provide this information to the Sheriffs Department.
See Instructions for Service for more information.
PLEASE PRINT CLEARLY

Date: Case #:

 

Who are you requesting to be served?

Please provide whatever information you know
Name:

 

Address for service (no P.O. boxes):

 

 

 

 

 

APT #:
Home phone #: Cell phone #:
Sex:[] Maie [[] Female Race:
Last 4 digits of SS#: xxx-xx- D.O.B.

 

 

Work name & address:

 

Special instructions for service (i.e. directions, best time to serve, cautions, etc.):

 

 

Vehicle description/license plate:

 

Your Information:
Name (please print):

 

Residential address: Mailing address:

 

 

 

 

Phone number to contact you during business hours:
Alternate #:

 

 

 

Signature

¢IN-HAND SERVICE WILL INCUR EXTRA COSTS DUE TO ADDITIONAL TRAVEL¢

SHERIFF OFFICE USE ONLY: (This will vary by Sheriff's Office)

Fees Paid: $ Cash #:
Waiver: Money Order#: Credit Card:

 

Authorization #:

NHJB-2678-Se (07/01/2018)

  
Instructions for filing the Return of Service:

If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourseif in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

1. Select “I am filing into an existing case”. Enter 219-2021-CV-00162 and click Next.

2. When you find the case, click on the link follow the instructions on the screen. On the “What
would you like to file?” screen, select “File Other Document” and choose “Return of Service”.

3. Scan the Return of Service packet and follow the instructions in the electronic filing program to
upload the Return of Service to complete your filing.

4. If the sheriff was unable to serve the paperwork, you can request new paperwork by filing a
Request for Documents. On the “What would you like to file?” screen, select “File Other
Document” and choose “Request for Reissued Summons” from the menu and upload the
Request for Documents form.

FAILURE TO FILE THESE DOCUMENTS MAY RESULT IN YOUR CASE BEING DISMISSED.

May 18, 2021 Kimberly T. Myers
Date Clerk of Court

You can access documents electronically filed through our Case Access Portal by going to

https //odypa.nhecourt.us/portal and following the instructions in the User Guide. In that process you
will register, validate your email, request access and approval to view your case. After your
information is validated by the court, you will be able to view case information and documents filed in
your case.

NHJB-2678-Se (07/01/2018)
THE STATE OF NEW HAMPSHIRE

JUDICIAL BRANCH
SUPERIOR COURT
Strafford Superior Court Telephone: 1-855-212-1234
259 County Farm Road, Suite 301 TTY/TDD Relay: (800) 735-2964
Dover NH 03820 http:/Awww.courts.state.nh.us

NOTICE TO DEFENDANT

Case Name: Cassandra Pacheco v Office Superstore East, LLC
Case Number: 219-2021-CV-00162

You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Strafford Superior Court. Review the Complaint to see the basis for the Plaintiff's
claim.

Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.

If you are working with an attorney, they will guide you on the next steps. if you are going to
represent yourself in this action, go to the court’s website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

1. Complete the registration/log in process. Click Register and follow the prompts.

2, After you register, click Start Now. Select Strafford Superior Court as the location.
3. Select “I am filing into an existing case”. Enter 219-2021-CV-00162 and click Next.
4.

When you find the case, click on the link and follow the instructions on the screen. On the
“What would you like to file?” screen, select “File a Response to Civil Complaint”. Follow
the instructions to complete your filing.

5. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.

A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court’s website: www.courts.state.nh.us.

Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.

If you have questions regarding this process, please contact the court at 1-855-212-1234,

NHJB-2678-Se (07/01/2018)
File Date: 5917/2021 4:47
Strafford Superior Cc
E-Filed Docum

STATE OF NEW HAMPSHIRE
STRAFFORD, SS SUPERIOR COURT

Cassandra Pacheco
108 Union Avenue, Apt. 2
West Haven, CT 06516
v.
Office Superstore East, LLC
aka Staples the Office Superstore [East] LLC

500 Staples Drive
Framingham, MA 01702

Case # 219-2021-CV-00162

COMPLAINT AND REQUEST FOR JURY TRIAL

NOW COMES, Cassandra Pacheco, Plaintiff, by and through her attorney, Law Office of
Leslie H. Johnson, PLLC, and complains against, Office Super Store East, LLC, Defendant, and
in support thereof states as follows:

INTRODUCTION

1. PLAINTIFF REQUESTS A TRIAL BY JURY.

2. Plaintiff brings this action pursuant to the statutory and common laws of the State
of New Hampshire and the United States, particularly New Hampshire’s law against
discrimination, RSA 354-A, and the Americans with Disabilities Act (ADA), 42 USC §12101, et
seq., as amended, including the ADA Amendments Act of 2008, Pub. L. No. 110-325, 122 Stat.
3553 (“ADAAA” or “amended Act”)(collectively referred to as the “ADA”), for disability
discrimination/hostile environment, disability discrimination/failure to accommodate, and
disability retaliation for requesting reasonable accommodations and complaining about
discrimination. Plaintiff seeks to recover all damages as allowed by law, and all equitable relief

to which she may be entitled.

1

This ts a Service Document For Case: 279-2021-CV-00162
Strafford Superior Court

 
PARTIES

3, Cassandra Pacheco (“Ms. Pacheco” or “Plaintiff’), resides at 108 Union Avenue,
Apt. 2, West Haven, CT 06516. At the time of her employment with Defendant, her address
was 638 Lilac Lane, Dover, NH 03820.

4, Office Superstore East LLC, aka Staples the Office Superstore [East] LLC
(“Defendant”) is a foreign limited liability company registered to do business in the State of New
Hampshire. Its principal office and mailing address is 500 Staples Drive, Framingham, MA
01702. Defendant’s registered agent is Corporation Service Company, 10 Ferry Street, Suite 313,
Concord, NH 03301. Ms. Pacheco worked at its Staples Store #1100, located at 20 Tri City
Road, Somersworth, NH 03878.

5. Defendant is an employer and a covered entity for purposes of RSA 354-A, the
ADAAA.

6. Defendant is responsible for the actions of its employees and agents under the
theories of vicarious liability and/or respondent superior, as well as its own actions.

JURISDICTION AND VENUE

7. Plaintiff timely filed a Charge of Discrimination with the New Hampshire
Commission for Human Rights (“NHCHR”), Case #ED(R)0193-19), on or about May 13, 2019.
Plaintiff withdrew her Charge from the NHCHR on March 31, 2021. Plaintiff also gave notice to
the EEOC that she was removing her case and filing suit. A Notice of Right to Sue was issued on
April 23, 2021, and this suit is filed within 90 days thereof.

8. Jurisdiction and venue are proper as Plaintiff worked for Defendant at its brick

and mortar retail office supplies store - Staples Store #1100, 20 Tri City Road, Somersworth,
Strafford County, New Hampshire, and the unlawful employment acts complained of were
committed in Somersworth, New Hampshire.
STATEMENT OF FACTS

9. Ms. Pacheco began working for Defendant on or about June 15, 2017 as a Tech
Sales Associate, in July 2017 was moved to the position of temporary Team Supervisor and on
or about September 25, 2017 began working full time as Inventory Specialist until May 2019,
with a brief period of short-term disability that started on or about November 13, 2018. During
her employment Ms. Pacheco performed her job well. Ms. Pacheco’s job consisted of managing
inventory, including receiving loads of product, breaking them down, sorting them and placing
them on shelves; checking inventory daily to ensure the numbers were correct and noting any
missing products. Ms. Pacheco was also in charge of sending out packaging and getting online
orders ready.

10. Ms. Pacheco is a person with disabilities including anxiety, severe depression
internal hemorrhoids, stomach ulcers, leg and low back issues, who is entitled to protection
under the ADA, as amended (“ADAAA”), as well as NH RSA 354-A. Ms. Pacheco’s disabilities
interfere with major life activities and/or bodily functions, including but not limited to her ability
to work, lift, concentrate, think, communicate, walk (leg injury), and digest/process foods.

11. Defendant is liable under the theories of respondeat superior, vicarious liability,
for violation of the anti-discrimination statutes (RSA 354-A, et. seq. and the ADAAA) for its
own actions or failures to act, and those of its employees, whether or not they are supervisory,
because of the widespread and known pattern of discrimination.

12. Defendant was aware of Ms. Pacheco’s disabilities, as she had discussed them

with supervisors and/or Madeline Sanchez (hereinafter “Sanchez”, the store manager) observed
same. Some of Ms, Pacheco’s disabilities were pre-existing and exacerbated by work stress
(anxiety and depression), and others developed during work including bowel issues and back
issues.

13. Ms. Pacheco always performed her job well even though her supervisor, Sanchez,
had failed to provide necessary, and promised, training. Ms. Pacheco had a good relationship
with co-workers.

14. Ms. Pacheco also stepped up in helping loss prevention, assisting in handling
individuals who needed medical attention/police intervention for overdoses in the Staples
bathroom.

15. One of Ms. Pacheco’s claim is disability discrimination/harassment and retaliation
for complaining about the discrimination. The following statements and situations are not all-
inclusive but are given by way of example.

16. | Sanchez hired Ms. Pacheco with the intent to force out an Operations Supervisor
(Jamie) because Sanchez said she was tired of dealing with that person’s medical issues. Sanchez
told Ms. Pacheco that she did not believe this person was honestly injured and could not
complete her tasks, despite that it was apparently a work injury.

17. In April 2018, Ms. Pacheco lost her car and had to walk or bicycle approximately
5 miles to and from work. Although Sanchez helped others get to and from work (arranging rides
and giving them rides), she refused to offer Ms. Pacheco any assistance.

18. In mid-May 2018, Ms. Pacheco was hit by a car and injured while riding her
bicycle to work, which injuries included one of her legs.

19, Shortly thereafter, Ms. Pacheco requested reasonable accommodations for her leg

injury including refraining from lifting heavy objects or climbing ladders, and that someone was
to assist her with the more laborious parts of her job. These were granted by HR, but Sanchez
did not provide them. In fact, Sanchez not only did not provide Ms. Pacheco with assistance, she
regularly pushed her to return to her full duty work claiming it was inconvenient and that other
employees were needed elsewhere. Ms. Pacheco was never provided the assistance requested
and promised for her reasonable accommodation. Later, Ms. Pacheco requested reasonable
accommodations for her other disabilities, which HR agreed to, but which Sanchez also did not
usually allow.

20. Approximately 2-3 months prior to Ms. Pacheco’s termination, in order to deal
with anxiety and panic attacks, she specifically requested that she be given more time to
complete her tasks and given permission to attend job-related seminars that she believed would
have properly trained her and most likely fixed some of the issues she was having. However,
HR denied her requests and instead gave her an additional 15-minute break each day in case she
experienced a panic attack, however they had to be approved by Sanchez. Most times Ms.
Pacheco needed the additional break Sanchez would not let her take it claiming they weren’t at
convenient times. Sanchez also told her with regard to sending her to seminars, “No, I’m not
wasting that on you.”

21. Adhering to, and following, the accommodation for the leg was short-lived as it
did not last more than one and one-half weeks before Sanchez pushed her into lifting things
beyond what she was capable of. In fact, when Sanchez found out Ms. Pacheco had a leg
problem and work restrictions, she began trying to get her to lift 50-75 pounds, and to climb
ladders, without accommodations, which caused her extreme physical pain and emotional

distress,

 

 
22. In addition, Sanchez refused to allow Ms. Pacheco to follow her doctor’s
instructions of no weight-bearing for at least 1.5 weeks, and to not carry anything. Sanchez
would ask Ms. Pacheco at least two times every shift, if she really needed to stay within those
restrictions, and did so with an apparent snarky attitude.

23. After her requests for accommodations, Sanchez regularly (approximately 5-6
times) denied Ms. Pacheco access to keys and codes she needed to complete her daily tasks
which slowed down her work. Ms. Pacheco complained to Michael, Assistant Manager, of the
store, and he told her to “bite back” to get Sanchez to stop. Ms. Pacheco asked for the keys and
codes on at least 15 separate occasions, including during 3 longer conversations in which
Sanchez informed Ms. Pacheco why she thought she was not qualified. Within those
conversations Ms. Pacheco asked to be trained so she would be considered qualified but Sanchez
denied her requests approximately 5-6 times. Ms. Pacheco even brought it up with HR who
seemed surprised she did not have access to the keys and codes but stated they could not force
Sanchez to provide them.

24. Ms. Pacheco asserts Defendant’s actions, as described herein, occurred after her
request for reasonable accommodations, and were done in retaliation for her request and as
harassment based on her disability.

25. On more than one occasion (approximately six times), Sanchez caused Ms.
Pacheco to break down in tears and go into full panic attacks. It started with Ms. Pacheco
needing to hide in closets or behind boxes in the back of the store in order for her to breathe or
contact her support network. She had to do this several times a day, every day. Other employees
would notice (approximately 20 times) Sanchez’s treatment of Ms. Pacheco and would either

avoid Ms. Pacheco or talk softly to her and ask if she was okay.
26. Due to the harassment and retaliation, Ms. Pacheco started having another serious
medical issue at work, related to stress. Ms. Pacheco was so panicked that she needed to leave
right then and did not believe she had time to wait for an ambulance.

27. Ms. Sanchez brought A. Inman in and provided a lot of training for him and
praised him for what a great job he was doing, contrary to how Sanchez treated Ms. Pacheco,
even when Inman did not perform a task as well as Ms. Pacheco had, for which she would have
been yelled at.

28. Mr. Inman admitted he knew Sanchez was trying to get Ms. Pacheco to mess up
enough to fire her. Inman did not want to replace Ms. Pacheco as he saw how badly Sanchez was
treating her. Sanchez was trying to groom Inman to replace Ms. Pacheco, however Inman ended
up refusing to participate because he saw what was going on, at which point Sanchez stopped
being nice to him.

29, In May 2018, Sanchez yelled at Ms. Pacheco in front of many people at the store
that she was awful at her job, which was false. This caused Ms. Pacheco to have a panic attack
and she shut herself away in the bathroom to hide her crying,

39. In the early Summer 2018, Ms. Pacheco requested reasonable accommodations
related to her disabilities. HR agreed, stating Ms. Pacheco was allowed to leave the floor if under
a lot of stress and needing a break. Sanchez would not allow Ms. Pacheco to leave as needed, nor
would she let her take her breaks that were required under the law. This would happen a few
times per week. Sanchez did not like covering for her and would tell her to wait to take her
break “until a better time”, which usually never came. However, Sanchez usually allowed other
non-disabled employees, without a reasonable accommodation for breaks, to take their required

breaks.
3]. Inthe Summer of 2018 there was short term improvement, but then Sanchez
started to double down on the harassment in retaliation for the complaint. Sanchez would ask
more leading questions, throw more alleged failures in Ms. Pacheco’s face, and berate her for not
getting help sooner. HR made a small show of investigating Sanchez, but it led nowhere.

32. Sanchez became very nasty to Ms. Pacheco over the walkie talkie system that
other employees could hear. Sanchez would ask Ms. Pacheco questions, including for things not
in Ms. Pacheco’s area which she would not have reason to know. When Ms. Pacheco gave the
wrong answer or said it was not her area, Sanchez would laugh out loud on the system for others
to hear in order to humiliate Ms. Pacheco. This first started happening shortly after Ms. Pacheco
injured her leg but became worse after Inman was hired. By then it happened approximately 3-7
times each week over several months. Ms. Pacheco asked HR to step in and listen in to the way
Sanchez spoke to Ms. Pacheco, but nothing came of it.

33. Other employees continued to ask Ms. Pacheco how she was doing, presumably
out of concer and based on their observations of how Sanchez treated her.

34. In approximately June 2018, Ms. Pacheco had a meeting with Sanchez and Mike
MacLure, the Assistant Store Manager, in which she voiced her concern regarding the stress
Sanchez had put her under. Ms. Pacheco was visibly upset, crying and trembling as she told
Sanchez what her behavior was doing to her.

35. During the weeks around June 22, 2018, Sanchez stopped speaking to Ms.
Pacheco. This was after Ms. Pacheco had voiced her concern to Jessica (the manager in printing)
and MacLure regarding the stress Sanchez had put her under. During this time, Sanchez would
refuse to look at Ms. Pacheco, or speak to her, even if they were right next to each other.

Sanchez would play the “Tell Cassy...” game, meaning tell someone else to tell Ms. Pacheco
something, as if Ms. Pacheco was invisible, even when they were next to each other. This would
happen at least 5 times per day unless Ms. Pacheco was anywhere near Sanchez, then it was
constantly.

36. Ms. Pacheco had witnessed Sanchez harass others who had injuries/disabilities.
For example, Sanchez would ask the injured or disabled employee if they really needed help and
then denied that help, unless it was very obvious Sanchez would get in trouble if she did not
provide an accommodation. Ms. Pacheco observed this happen approximately 9 times, for
example:

(A) Sanchez pushed Zachary into situations she knew he could not do with his emotional
and mental problems;

(B) A 17 year old male in the tech department suffered an injury and asked for a
reasonable accommodation; Sanchez asked him whether he really needed that reasonable
accommodation and proceeded to try to deprive him of it; and

(C) Shortly after Plaintiff was hired, an assistant manager injured her back at work, and
was limited to working four hours per day. Ms. Sanchez bullied her and tried to push her out by
having Ms. Pacheco be trained by helping the person. Ms. Sanchez told Ms. Pacheco she was
having me trained to replace the woman with the back injury “because I’m sick and tired of her
working only four hours; she’s lazy, its’ not that bad of an injury.”

37. In June and July 2018, Ms. Pacheco was in physical and emotional pain, and had
many medical appointments and adjustments to her medications.

38. Beginning on or about July 2018, Ms. Pacheco’s schedule was suddenly changed

with no warming, after she had been told she would have a set schedule when she took the
position. During this time, Sanchez did not allow Ms. Pacheco enough time to do the steps to
complete her work.

39. On or about 08/13/2018, Ms. Pacheco suffered an injury to her face when a box
fell on her face. It was a very difficult task for her to leave the store, even though the nurses Ms.
Pacheco had spoken with instructed her to get her cheek checked out as soon as possible. No in-
store arrangements were made, and it took over 3 hours for her to get to the Emergency
Department. Ms. Pacheco had to get approval to leave and make 3-4 phone calls to get seen.

40. On or about 08/14/2018, there was an audit and Ms. Pacheco was not provided
with the files she needed to complete her work.

41. On or about 08/26/2018, Ms. Pacheco had an anxiety attack due to Sanchez’s
behavior and was given information for EAP by Mike, Assistant Manager and Tech Supervisor.

42. On or about 08/29/2018, Ms. Pacheco had a breakdown at work and became
suicidal. On that same date, Sanchez called the police for a wellness check on Ms. Pacheco. The
police arrived at Ms. Pacheco’s home after she returned from work.

43, On or about 08/30/2018, Ms. Pacheco was called into the HR office to discuss the
incident the day before. Ms. Pacheco was attempting to explain what had happened to her, and
the person she spoke to at the call center which may have been HR, told her that it was part of
company policy to fire her if she “continued to threaten one of their employee’s lives.” This
made absolutely no sense, as Ms. Pacheco had been suicidal, which was about her own life and
done because of her medical condition; she was not threatening anyone else.

44. In July or August 2018, HR, purportedly in a recorded call, told Ms. Pacheco that
she would be fired if her depression continued, and that she was responsible for being sad, and

they would get rid of her if more reports happened. HR even said they did not believe she had a

10
history of being treated for this condition. Ms. Pacheco was sent home from work that day after
ctying for nearly an hour after the call.

45. Ms. Pacheco had given Defendant doctor notes and/or receipts from her doctor
visits, as well as reasonable accommodation requests on or about 08/31/18 and a few days later
related to her depression. By by this point she was on medication, and to prove she had a
disabling medical condition, as Sanchez was giving her a hard time about it, She told them she
could try to obtain her medical records from prior years that showed therapy sessions, but they
said it would not be necessary.

46. Ms. Pacheco had been telling HR the way Sanchez had been treating her,
including that Sanchez did not give Ms. Pacheco the keys that would allow her to open the back
door, which was part of her job, that Sanchez harassed Ms. Pacheco over 10 times per day, that
Sanchez made it so whenever Ms. Pacheco had to open the doors with a key, Ms. Pacheco had to
have Sanchez with her. This was embarrassing, humiliating, and made it harder for Ms. Pacheco
to do her job. Ms. Pacheco observed that others without disabilities were not subjected to this
treatment by Sanchez.

47. Jn September 2018, Ms. Pacheco continued to suffer panic attacks due to
Sanchez’s behavior, including harassment and retaliation.

48. On or about 09/24/2018, Sanchez told Ms. Pacheco that she was not allowed to
step off the floor even if she was having a panic attack, even though there were doctor notes
providing this as an accommodation, which had been approved by HR. Sanchez responded by
saying, “Well, you’re just going to have to step down if you can’t handle it.” Furthermore,
Sanchez and HR refused to allow Ms. Pacheco a set schedule so she could regulate her treatment.

49. This was despite Ms. Pacheco having had the same schedule for approximately 9

11
months beforehand, without any substantial changes to the actual schedule. Then Sanchez
started pushing other people to do Ms. Pacheco’s job and removing her from her duties as well as
changing her hours. In approximately mid to late September 2018, Inman stepped down from
taking over for Ms. Pacheco, and another employee, Zack (last name unknown) was asked to
split Ms. Pacheco’s duties 50/50 as Inventory Manager with Ms. Pacheco. From that point
forward Ms. Pacheco was Inventory Manager every other day and Zack was Inventory Manager
on the opposite days. On the days Ms. Pacheco was not Inventory Manager, she was Zack’s
assistant and vice versa, even though Ms. Pacheco was the inventory manager and he was her
assistant. In addition, on the days Ms. Pacheco was not Inventory Manager, Sanchez made her
work strange hours compared to her previous set schedule; she had to work later, and come in on
the evenings and weekends.

50. The harassment and retaliation by Sanchez continued up through 11/13/2018,
which was the last day Ms. Pacheco was able to work before going out on short term disability.

31. Ms. Pacheco started hurting herself in May 2018, by cutting herself with a box-
cutter, which caused permanent scars. The cutting escalated in November 2018, and shortly
thereafter she was hospitalized and unable to work for a period of time, both because she was not
released, and because she could not face the work environment.

52. In early May 2019, while still out on disability, Ms. Pacheco received a letter
from Respondent that she would no longer be an employee of Staples after May 31, 2019.

53. The discrimination, harassment and abuse, as well as the failure to provide
reasonable accommodations, which Ms. Pacheco suffered at the hands of her supervisor and
Defendant, were severe and/or pervasive. A reasonable person in Ms. Pacheco’s circumstances

would not be expected to endure this environment.

12
54. The actions described herein, and as experienced by Ms. Pacheco, were contrary
to RSA 354-A, et seq. and the ADAAA.

55. Ms. Pacheco believes she was discriminated against, harassed and was
terminated due to her disability and not because of any performance issues.

56. Defendant failed to provide reasonable accommodations for Ms. Pacheco’s
disabilities, and for those they did agree to provide, they failed to follow for the necessary period
of time, and harassed and retaliated against Ms. Pacheco.

57. Defendant’s discrimination and retaliation directed towards Ms. Pacheco has
caused her damages, including but not limited to emotional distress, embarrassment, humiliation,
loss of her job, physical pain and suffering, medical expenses, lost wages and benefits (past and
future), anxiety, loss of sleep and increased mental health issues.

58. Ms. Pacheco claims all damages allowed to her by law, including but not limited
to liberal/enhanced compensatory damages, punitive damages, unpaid wages, lost wages and
benefits (past and future), damages for emotional distress, her mental condition, embarrassment,
humiliation, aggravation, anxiety, medical expenses, loss of sleep, loss of reputation, attorney
fees, costs, all pre-judgment interest, and an amount to compensate for any negative tax
consequences that result from any judgment or decision. Ms. Pacheco also requests all equitable
relief to which she may be entitled.

COUNT I
DISABILITY DISCRIMINATION/ HOSTILE WORK ENVIRONMENT

NH RSA 354-A, et seq. / ADA/ADAAA, 42 U.S.C. § 12101 et seq., as amended

59. Plaintiff incorporates herein each and every allegation elsewhere in the Complaint
as if fully set forth herein, and further states as follows:

60. Ms. Pacheco is a person with disabilities, a record of disabilities, and was

13
regarded as having disabilities.

61. Ms. Pacheco’s conditions, underlying health issues, constitute disabilities within
the meaning of the ADA/ADAAA and NH RSA 354-A. These conditions, singly or in
combination, affect Ms. Pacheco’s activities of daily living and her ability to work, and other
major live activities/functions as described above in par. 10.

62, Ms. Pacheco’s requests for accommodations were repeatedly ignored and the
environment was hostile towards Ms. Pacheco and her disabilities and requests for
accommodations.

63. Ms. Pacheco asserts that the treatment she received, as described herein, including
but not limited to schedule and duty/title changes, comments made disparaging people with
disabilities, including Ms. Pacheco, were because of her disability, and constituted impermissible
discrimination and hostile environment based upon her disabilities or perceived disabilities, all
contrary to NH RSA 354-A, and the ADA/ADAAA.

64. Ms. Pacheco claims said discrimination caused her damages as set forth elsewhere
herein, and she claims all damages as allowed by law, and all equitable relief to which she may
be entitled,

COUNT IE
DISABILITY DISCRIMINATION/ FAILURE TO ACCOMMODATE
NH RSA 354-A, et seq. / 42 U.S.C. § 12101 et seq., as amended

65. Plaintiff incorporates herein each and every allegation elsewhere in the Complaint
as if fully set forth herein, and further states as follows:

66. Ms. Pacheco was never adequately accommodated for her conditions, even
though she repeatedly requested accommodations as set forth above.

67. | Although Ms. Pacheco continued to perform her job, often without the reasonable

14

 

 
accommodations being granted or followed (when it did not cause her to be out sick), it did cause
her to suffer physically and mentally. Ms. Pacheco asserts that except for the Defendant’s failure
to accommodate her, she would have remained working for Defendant.

68. Ms. Pacheco was entitled to accommodations for her disabilities, and Defendant’s
failure to provide same, and to follow those promised, was contrary to the ADA/ADAAA and
NH RSA 354-A.

69. Ms. Pacheco asserts that Defendant’s failure to accommodate her caused her
further physical pain, discomfort and injury, as well as aggravation of mental health conditions.

70. Ms. Pacheco was entitled to accommodations for her disabilities, and Defendant’s
failure to provide same, and consistently follow those that were promised to be provided, was
contrary to the ADA/ADAAA and NH RSA 354-A.

71. Ms. Pacheco claims said discrimination, and failure to provide reasonable
accommodations, caused her damages as set forth elsewhere herein, and she claims all damages
as allowed by law, as well as equitable relief to which she may be entitled.

COUNT I
RETALIATION
NH RSA 354-A, et seq. / ADA/ADAAA, 42 U.S.C. § 12101 et seq., as amended

72. Plaintiff incorporates herein each and every allegation raised elsewhere in the
Complaint as if fully set forth herein and further states as follows:

73. Defendant retaliated against Ms. Pacheco for exercising her rights under the
ADA/ADAAA and RSA 354-A, including for her request for reasonable accommodations and
complaints about discrimination and harassment, as noted above.

74. The retaliation included failure to provide and follow reasonable

accommodations, changing her duties, title and hours, subjecting her to further harassment, and

15
ultimately her termination, all contrary to the ADA/ADAAA and NH RSA 354-A,

75. Ms. Pacheco claims said retaliation caused her damages as set forth elsewhere
herein, and she claims all damages as allowed by law, and all equitable relief to which she may
be entitled.

WHEREFORE, Plaintiff respectfully prays that this Honorable Court, and/or a jury,
grant and order the following relief:

A. Schedule a trial by jury to adjudicate the claims asserted herein;

B. Back wages, together with lost fringe benefits and any other benefits, including
increased retirement benefits, which Plaintiff would have earned had she not been terminated;

C. Future wages, fringe benefits, and any other benefits:

D. Reasonable attorney fees, interest and costs;
E. Compensatory damages;

F, Liberal/enhanced compensatory damages;
G. Punitive damages;

H. An amount to be awarded by the Court to make up for any adverse tax
consequences due to any judgment or award;

I. All available pre-judgment and post-judgment interest;

J. All equitable relief which may be available;

K. All other damages as set forth herein and/or as allowed by law; and,

L, Grant such other and further relief as may be deemed just and proper.

16
Dated: May 17, 2021

17

Respectfully submitted,

CASSANDRA PACHECO, Plaintiff
By his/her attorney

/s/Leslie H. Johnson
Leslie H. Johnson, Esquire - #5545
Law Office of Leslie H. Johnson, PLLC
PO Box 265
Center Sandwich, NH 03227
603.284.6600
leslie@lesliejohnsonlaw.com
Mona Tardif

 

From: NHCourtsNo-Reply@tylerhost.net

Sent: Tuesday, May 18, 2021 12:21 PM

To: Mona Tardif

Subject: Notification of Service, Filing, or Court Documents for Case: 219-2021-CV-00162,

1741270, Cassandra Pacheco v Office Superstore East, LLC for filing Service Only

Notification of Service, Filing, or

ae Court Documents
- Case Number: 219-2021-CV-00162
Case Style: Cassandra Pacheco v Office Superstore East, LLC

Envelope Number: 1741270

 

This is a notification that a document has been served, filed, or issued by the court. Please click the
link below to retrieve the document.

     

Case Number 219-2021-CV-00162

 

 

 

 

 

 

Case Style Cassandra Pacheco v Office Superstore East, LLC
Date/Time Submitted 9/18/2021 12:20 PM EST

Filing Type Service Only

Activity Requested Service Only

Filing Description service documents

Filed By Mary J. (Court Staff)

 

Cassandra Pacheco:

Leslie Johnson (leslie@lesliejohnsonlaw.com)
Service Contacts

Mona Tardif (mona@lesliejohnsonlaw.com)

 

 

Jennifer Elliott jen@lesliejohnsonlaw.com)

 

 

    

eens
Download Document
>This link is active for 180 days.

    

Served Document

 

If the link above is not accessible, copy this URL into your browser's address bar to view the
document:

https://newhampshire.tylerhost.net/ViewServiceDocuments.aspx? ADMIN=0&S1D=05bd695c-26c4-
4852-ab32-9279ea352aa5
"N2UUS S14) 0} A[dai JOU Op esesig ‘pe}yeseueEb Ajjeonewojne sem abessow su]

PECL-ELS-SSE-L
"UNOS ay} JORUOD aseaid ‘sou }sISse JOYLINI 104

"YOO sseuppe JNOA ul jeu}soaAJDAldey
“ONSUNODHN PPpe eseeiq ‘seseo Bulpiebei payoeuoo aq j|lM NOA Moy SI SIU UeYOdUT
